CORRECTED

    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1344V
                                          UNPUBLISHED


    SARAH WELLS,                                                Chief Special Master Corcoran

                         Petitioner,                            Filed: May 11, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On October 7, 2020, Sarah Wells filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA) after receiving an influenza (flu) vaccination on October 17, 2017.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On December 10, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On May 10, 2022, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $80,000.00 for
pain and suffering and $1,327.56 to satisfy the State of California Medicaid lien. Proffer
at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the proffered

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

             Pursuant to the terms stated in the attached Proffer, I award Petitioner
the following compensation:

    1. A lump sum payment of $80,000.00 for pain and suffering in the form of a
       check payable to Petitioner, Sarah Wells.

    2. A lump sum payment of $1,327.56, representing compensation for
       satisfaction of a Medicaid lien, payable jointly to Petitioner and Department
       of Health Care Services, and mailed to:

                              Department of Health Care Services
                                 Recovery Branch – MS 4720
                                      P.O. Box 997421
                                Sacramento, CA 95899-7421
                            DHCS Account No.: C97674355E-VAC03

      This amount represents compensation for all damages that would be available
under Section 15(a).

        The Clerk of Court is directed to enter judgment in accordance with this decision.3


       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
 SARAH WELLS,                                       )
                                                    )
                Petitioner,                         )
                                                    )    No. 20-1344V
 v.                                                 )    Chief Special Master Corcoran
                                                    )    ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                Respondent.                         )
                                                    )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 7, 2020, Sarah Wells (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that she suffered a shoulder injury related to vaccine administration

(“SIRVA”) as a result of an influenza vaccine she received in her left deltoid on October 18,

2017. Petition at 1.

       On December 2, 2021, the Secretary of Health and Human Services (“respondent”) filed

a Rule 4(c) Report recommending that compensation be awarded for SIRVA, and the Chief

Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation on

December 10, 2021. ECF No. 21; ECF No. 22.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $80,000.00 in actual pain and

suffering. Petitioner agrees.
       B.      Medicaid Lien

       Respondent proffers that petitioner should be awarded funds to satisfy a California

Medicaid lien in the amount of $1,327.56, through:

                                 Department of Health Care Services
                                    Recovery Branch – MS 4720
                                         P.O. Box 997421
                                   Sacramento, CA 95899-7421
                               DHCS Account No.: C97674355E-VAC03

This sum represents full satisfaction of any right of subrogation, assignment, claim, lien, or cause

of action the Department of Health Care Services may have against any individual as a result of

any Medicaid payments the Department of Health Care Services has made to or on behalf of

Sarah Wells from the date of her eligibility for benefits through the date of October 18, 2017,

under Title XIX of the Social Security Act.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1:




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
       A.      A lump sum payment of $80,000.00, representing compensation for pain and

suffering, in the form of a check payable to petitioner, Sarah Wells; and

       B.      A lump sum payment of $1,327.56, representing compensation for satisfaction of

a California Medicaid lien, payable jointly to petitioner and Department of Health Care Services.

       Petitioner agrees to endorse and mail this payment to Department of Health Care

Services.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump sum payable to petitioner, Sarah Wells:                         $80,000.00

       B.      Medicaid lien payable jointly to petitioner and
               Department of Health Care Services:                                  $1,327.56

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Principal Deputy Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             s/ Sarah C. Duncan
                                             SARAH C. DUNCAN
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel: (202) 514-9729
                                             Email: sarah.c.duncan@usdoj.gov
DATED: May 10, 2022

                                                3